Citation Nr: 0312625	
Decision Date: 06/12/03    Archive Date: 06/16/03

DOCKET NO.  02-02 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for the veteran's cause of 
death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant, Mr. J.A. and Mr. H.H. 


ATTORNEY FOR THE BOARD

Bernard T. DoMinh


INTRODUCTION

The late veteran served on active duty from December 1964 to 
December 1968.  His service records show that he had served 
in the Republic of Vietnam with the United States Marine 
Corps and was awarded the Purple Heart Medal for wounds 
received in combat.  The appellant is the late veteran's 
widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2001 rating decision by the Chicago, 
Illinois, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which, inter alia, denied the appellant's claim 
of entitlement to service connection for the veteran's cause 
of death.  

In September 2002 the Board undertook additional development 
of the aforementioned issue pursuant to authority granted by 
67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (codified at 38 
C.F.R. § 19.9(a)(2) (2002)) which was then in effect.  
Specifically, pursuant to the Board's development memorandum 
of September 2002, additional medical records were obtained 
from Community Hospital of Ottawa in Ottawa, Illinois, which 
related to the veteran's treatment and terminal 
hospitalization for pancreatic cancer with liver metastases 
during the period from April - October 2000.  


REMAND

During the course of this appeal there was a significant 
change in the law.  In the recently decided case of Disabled 
American Veterans v. Secretary of Veterans Affairs, Nos. 02-
7304, -7305, -7316 (Fed. Cir. May 1, 2003), the United States 
Court of Appeals for the Federal Circuit (hereinafter "the 
Court") determined that regulation 38 C.F.R. § 19.9(a)(2) 
was invalid because it allowed the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction (i.e., the RO) for initial 
consideration of the evidence and without having to obtain 
the appellant's waiver, contrary to controlling statutes.  
Therefore, the case should be remanded to the RO for 
development in compliance with the Court's decision in order 
to avoid committing a procedural error.

In view of the foregoing discussion, the case is REMANDED to 
the RO for the following development:

1.  The RO must ensure that all notice 
and duty-to-assist provisions of the 
Veterans Claims Assistance Act of 2000 
(VCAA) are applied in the development 
of the claim.

2.  After all development has been 
completed in accordance with VCAA, the 
RO should readjudicate the appellant's 
claim of entitlement to service 
connection for the veteran's cause of 
death.

3.  If the claim is not resolved to the 
satisfaction of the appellant, a 
Supplemental Statement of the Case 
should be prepared and the appellant 
and her representative should be given 
a reasonable period of time for reply.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



______________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


